 FORMCO, INC.Formco, Inc. and International Union, United Auto-mobile, Aerospace & Agricultural Implement Work-ers of America, UAW, Petitioner. Case 9-RC-11825September 21, 1979SECOND SUPPLEMENTAL DECISION ANDDIRECTIONBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDALEPursuant to a Decision and Direction of SecondElection issued by the National Labor RelationsBoard on October 19, 1977, a second election by se-cret ballot was conducted on December 22, 1977.Upon conclusion of the balloting, the parties werefurnished with a tally of ballots which showed thatthere were approximately 91 eligible voters and that88 ballots were cast, of which 39 were for Petitionerand 30 were against Petitioner. There were 19 chal-lenged ballots, a number sufficient to affect the elec-tion results. The Employer filed objections to conductaffecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 9 investigated thechallenges and on February 24, 1978, issued his Re-port on Challenged Ballots and objections to electionand recommendations to the board. He concludedthat the Employer's objections did not raise any sub-stantial or material issues affecting the results of theelection and recommended that challenges to the bal-lots of five voters be overruled and that a hearing beheld before a duly designated hearing officer to re-solve the issues raised by the remaining 14 challengedballots. Subsequently, on September 12, 1978, theBoard issued a Supplemental Decision and Direction2essentially adopting the Regional Director's report3and directing that a hearing be held before a dulydesignated hearing officer to resolve the issues raisedby the remaining challenged ballots.Thereafter, a hearing was held on November 6, 7,8, and 20, 1978, before Hearing Officer Cassius B.Gravitt, Jr. On February 14, 1979, the Hearing Offi-cer issued and served upon the parties his report andrecommendations, recommending that all of the unre-solved challenges be overruled. Petitioner filed excep-1233 NLRB 61.2 Not published in bound volumes of Board Decisions.The Board adopted the recommendation that the five challenges referredto above be overruled. but directed that the ballots were not to be openeduntil the remaining challenges were resolved, and that then they were to beopened only if they remained determinative.tions and a supporting brief and the Employer filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Hearing Officer's re-port in light of the exceptions and briefs and has de-cided to affirm his findings, conclusions, and recom-mendations,4except with respect to the challenges tothe ballots of Lou Gilbert, Charles Williams, AlHenke, Don Jackson, Louise Maupin, Tim Rash,William Rowe, Rick Treat, and David Schumacher,all of whom were challenged by Petitioner on groundsthat they were supervisors within the meaning of theAct. The Hearing Officer found that they were notsupervisors on grounds that they lacked the indicia ofsupervisory authority set forth in Section 2(11) of theAct. However, the Hearing Officer failed to discussand/or give appropriate weight to evidence which wefind establishes that they are supervisors within themeaning of the Act.The Employer employs nine individuals whom itrefers to as "supervisors" and "foremen," each ofwhom is responsible for one of the Employer's de-partments. (These individuals are hereafter called' Petitioner originally challenged the ballot of Phil Garrett on grounds thathe was a supervisor, and at the hearing alleged as an additional basis for thechallenge that Garrett was no longer employed by the Employer. Accordingto the uncontradicted testimony of Plant Superintendent Earl Berryman, Jr.,Garrett was a production employee at the time of the election. The HearingOfficer apparently credited this testimony, for he found that, as of the date ofthe election, Garrett was a rank-and-file employee. We agree. Petitioner hasnot argued the issue of Garrett's supervisory status in its brief to the Board,but contends that Garrett was no longer employed by the Employer as of thedate of the election. Further. Petitioner adduced no evidence that Garrettwas a supervisor at the time of the election, even though at the close of theheanng Petitioner had not withdrawn this contention. We agree with theHearing Officer's findings that "at the time of the election, Phil Garrett. along-time employee on extended sick leave, had a reasonable expectancy ofreturning to work in the employ of the Company and was, accordingly,eligible to vote in the election." Accordingly, we adopt the Hearing Officer'srecommendation that the challenge to Garrett's ballot be overruled.In its exceptions, Petitioner contends that the Hearing Officer erred infinding that employee Tom Haley should be included in the unit, on groundsthat Haley does not share a community of interest with production andmaintenance employees, and specifically excepts to the finding that Haleywas supervised by Earl Berryman. The record indicates that Haley is imme-diately supervised by Gary Sparks, manager of customer relations, and BobHende'son, who is in charge of Cincinnati sales. The Hearing Officer, how-ever, found that "While Gary Sparks and Bob Henderson supervise some ofHaley's activities, at all times he is under the supervision of Plant Supenn-tendent Earl Berryman, Jr.. and President Gerald Carletti, who also super-vise production employees." The Hearing Officer's finding that Haley is "atall times" supervised by Berryman apparently ignores Haley's uncontra-dicted testimony and that of Sparks and Henderson. However, despite thedifference in immediate supervision, we adopt the Heanng Officer's recom-mendation that the challenge to Haley's ballot be overruled. The mere differ-ence in "immediate" supervision, in view of the other factors establishingHaley's community of interest with unit employees (e.g.. the facts that Haleyspends a substantial amount of time working in the plant each day and isassisted by production employees in performing his duties, and that he hascommon holidays and insurance benefits with production employees), doesnot. in our opinion, warrant Haley's exclusion from the production andmaintenance unit.245 NLRB No. 16127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen.) All nine are paid a salary while the produc-tion and maintenance employees are paid hourly. Theforemen do not punch a timeclock and have certainbenefits, i.e., sick leave, not shared by production andmaintenance employees. According to the uncontra-dicted testimony of Plant Superintendent Earl Berry-man, all of the foremen who were challenged possessthe same amount of authority, and any finding vis-a-vis supervisory status of one would be applicable tothe remaining eight.It is undisputed that foremen are responsible formaintaining a constant flow of work through theirdepartments and that in this capacity they are ex-pected to see that each person in their departmentshas sufficient work to perform. In order to dischargethis responsibility, the foremen have authority totransfer employees from one job to another within thedepartment. It is further undisputed that foremen at-tend production meetings not attended by rank-and-file employees and are responsible for safety andhousekeeping within their departments. Thus, al-though all nine foremen testified that they spent themajority of their time performing the same work asunit employees, it is clear that they exercise respon-sible judgment in the administration of their respec-tive departments, which evidences supervisory status.5Further evidence of the foremen's supervisory au-thority is found in the employee handbook, which isprepared by the Employer and distributed to employ-ees.6The grievance procedure described therein pro-vides, inter alia, that grievances are to be reporteddirectly to the employee's foreman whose responsibil-ity it is to report the problem to management. Thus,the grievance section states, in pertinent part:We strive to prevent such situations, but shouldyou have a grievance, you may present it directlyto your foreman. He will hear your problem andreport his answer to you within two workingdays, after your grievance has been presented.He is not only responsible to the company foryou and your work, he also has an obligation toyou for clearing up any misunderstanding orcomplaints.Despite the explicit language of the handbook, theHearing Officer found that foremen possessed no au-thority to adjust grievances or to effectively recom-mend such action, apparently in reliance on testi-mony to this effect by Carletti and Berryman. In thisregard, Berryman testified that the handbook proce-dures with respect to grievance adjustment were not5 EFex Wire Corporation. 188 NLRB 397, 403 (1971).'Berryman testified that as of the time of the instant hearing the practiceof distributing the handbook had been discontinued; however, there is noevidence that the handbook was not given to employees as of December1977, when the second election was conducted.observed even though the handbook provided forforemen to adjust grievances. However, in response tothe Hearing Officer's question, "[D]o you feel there'sany conflict in your testimony as to the authority theleadmen have when compared to the authority setforth in this Employees Handbook," Berryman alsotestified, "I'd say we have to go by the EmployeeHandbook, sir."In these circumstances, we conclude that the griev-ance procedure set forth in the employee handbookempowers the foremen to adjust grievances and thatthey therefore possess supervisory authority in thisregard.7In addition, the record establishes that there areapproximately 60-80 employees in the voting unit, ofwhom approximately 10 are maintenance employees.If, as the Hearing Officer found, the foremen are notsupervisors, the only immediate supervisors of theseemployees would be Berryman and possibly Mainte-nance Superintendent Everett Foley and thus the em-ployee-to-supervisor ratio would be 30 to I and per-haps 70 to 1, a ratio which the Board has held to bedisproportionate.9We therefore find that the inordi-nately high ratio of employees to supervisors whichwould result from a finding that the foremen arerank-and-file employees further supports the conclu-sion that the foremen are indeed supervisors withinthe meaning of the Act.There is further evidence, not discussed by theHearing Officer, that the foremen possess supervisoryauthority. Thus, employee Alice Bryant testified with-out contradiction that on "about" two occasions in1977 her foreman, Charles Williams, allowed her toleave early without obtaining Berryman's approval.°0Similarly, employee Barry Kauffman testified that'Contrary to our dissenting colleague, the question of supervisory status isdetermined by whether or not the individual possesses supervisory authority,not by whether or not the individual exercises such authority.I Berryman testified that tiere were five supervisors in the plant alto-gether, but did not elaborate on this statement. It appears from the recordthat six persons, not counting the foremen, exercised some supervisory au-thority: Carletti, Robert Ostop, director of purchasing, Gary Sparks, man-ager of the customer service department, Bob Henderson, who is in charge ofCincinnati sales, Foley, and Berryman. However, it is clear from the recordthat Ostop and Sparks supervise only Production Scheduler Donald Schultzand Tom Haley, the outside serviceman. Bob Henderson also supervisedTom Haley. The two truckdrivers were supervised by both Sparks and Hen-derson. Furthermore, Carletti does not assume any role in the daily supervi-sion of the production and maintenance employees. Thus, despite Berry-man's assertion that there are five supervisors, if the foremen are notsupervisors, there is at best only one other person, Foley, to supervise thevast majority of the production and maintenance employees, and it is clearfrom the record that Foley supervises only the 10 maintenance employees.Accordingly, a finding that the foremen are not supervisors would essentiallyleave Berryman as the supervisor for approximately 70 employees.I See. e.g., Colorflo Decorator Products. Inc., 228 NLRB 408, 410 (1977):The Bama Company. 145 NLRB 1141, 1143, fn. 6 (1964).10 When Williams was asked if he had "told people that they could leavewithout checking with Mr. Berryman," he replied, "I can't remember if Ihave. I mean I'm sure that I probably have but I can't remember a singlecase."128 FORMCO. INC."up until this past winter" Lou Gilbert had grantedhim permission to leave work early, but that morerecently Gilbert had told him to ask Berryman. Gil-bert testified that he had allowed employees to leaveearly and had told Berryman later. These incidentsdemonstrate that the foremen are not merely conduitsfor information and instructions from managementpersonnel, but that they possess independent author-ity over the employees in their departments.In concluding that the foremen are not supervisors,the Hearing Officer found, inter alia, that they do nothave independent authority to discipline employees.However, the Hearing Officer also found that on sev-eral occasions foremen issued or signed disciplinarynotices and the record establishes that, although Ber-ryman signed all such notices, the disciplinary actionsin several instances were initiated by a foreman.Thus, during the summer of 1977 Foreman RickTreat issued a disciplinary notice to employee HaroldCampbell for excessive absenteeism. Both Treat andBerryman signed the notice. Although, as the Hear-ing Officer found, Berryman instructed Treat to issuethe notice, Treat had informed Berryman that Camp-bell had been absent and it is clear that Treat initi-ated the disciplinary action. On a second occasion inthe summer of 1977 Treat informed Berryman that anemployee had failed to follow instructions and Berry-man issued a disciplinary notice to the employee asthe result of Treat's action.In May 1977 Foreman Louis Gilbert reported toBerryman that employee White refused to performhis work and subsequently Gilbert issued a warningslip to White. Berryman signed and authorized theslip, although he asked Gilbert to sign as well.In August 1977 Foreman Tim Rash signed a disci-plinary notice issued to an employee for excessive ab-senteeism. Although the Hearing Officer found withrespect to this incident that Berryman made the deci-sion to issue the notice, he ignored Rash's uncontra-dicted testimony that he had complained to Berry-man. It is apparent from these incidents that theHearing Officer, in concluding that the foremen lackauthority to discipline employees, failed to take intoaccount that the indicia of supervisory authority setforth in Section 2(11) of the Act include not only thepower to discipline employees, but also the authorityto "effectively recommend" such action. The inci-dents of discipline involving foremen clearly demon-strate that the foremen effectively recommend disci-plinary action. Furthermore, we note that in certaininstances, but for the foreman's initiative, the employ-ee's misconduct would have gone unpunished. Weconclude that the incidents described above establishthat the foremen possess the authority to effectivelyrecommend discipline.For the foregoing reasons, we conclude that thepower and authority exercised by or granted to theforemen constitute them supervisors within the mean-ing of Section 2(11) of the Act" and, accordingly, weshall sustain the challenges to their ballots.'2DIRECTIONIt is hereby directed that the Regional Director forRegion 9 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Decision and Direction, openand count the ballots of Tom Haley, Donald Schultz,Jeff Vaneslow, Allen Shephard, Phil Garrett, MildredCook, Dewey Duncil, Wayne Kennedy, Steve Stef-fens, and Deamus Treat.IT IS HEREBY FURTHER DIRECTED that the RegionalDirector shall thereafter prepare and cause to beserved on the parties a revised tally of ballots and inaccordance therewith issue the appropriate certifica-tion.IT IS HEREBY FURTHER DIRECTED that the instantproceeding be, and it hereby is, remanded to the Re-gional Director for Region 9 for the purpose of takingthe action set forth above.MEMBER MURPHY, concurring in part:Contrary to my colleagues, I do not find that theevidence adduced at the hearing warrants a findingthat the leadmen'3are supervisors. Consequently,while I agree with the majority's disposition of theother challenges, I dissent from the conclusion thatthe leadmen should be excluded from the unit.The Hearing Officer, on the basis of the creditedtestimony of the Employer's president, Gerald Car-letti, Plant Superintendent Earl Berryman, and thenine leadmen, found that the leadmen were not su-pervisors. Specifically, he found that the leadmenmay show less experienced employees work dutiesand occasionally perform some paperwork, but thatthey do not have the authority to hire, discharge, sus-'' It is well established that the indicia of supervisor) authority set forth inSec. 2(I1 ) of the Act are to be read in the disjunctive, and that an individualneed not possess all the powers enumerated in that section in order to befound a supervisor. N. L..R. B. v. Edward G. Budd Manufacturing Company.169 F.2d 571 (6th Cir. 1948), cert. denied 335 U.S. 908.12 We are not persuaded by the Employer's contention that our decision inFormco Incorporated, 156 NLRB 1471 (1966). is dispositive of the supervi-sory status of the foremen in the instant case. In the earlier case, the Boardreversed the heanng officer and found that an individual who assumed someleadership duties after the resignation of one of two supervisors on the mid-night shift was not a supervisor. Unlike the instant case, however, there wasinsufficient evidence in that case to establish that the challenged voter hadany supervisory powers. In these circumstances, the testimony of Carletti.that the foremen exercise the same amount of authority currently as they did15 years ago, does not warrant a conclusion that the earlier Formco decisioncontrols the result here.I'The majority refers to these individuals as foremen. As noted bh themajority. the Employer has used this designation for the leadmen: however.title alone does not establish supervisory status.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpend, lay off, recall, promote, reward, or disciplineemployees or responsibly direct the employees, adjusttheir grievances, or effectively recommend such ac-tion. The Hearing Officer concluded that the leadmencarry out routine instructions not requiring the use ofindependent judgment.Nonetheless, the majority concludes that the recordestablishes that the leadmen are in fact supervisorswithin the meaning of the Act. In so doing, the major-ity finds that, because the leadmen are responsible forinsuring that other employees have enough to do,they direct the work of these other employees. Thisfinding, however, ignores the Hearing Officer's spe-cific finding, based on the credited testimony of Ber-ryman, that the leadmen do not have authority to"responsibly direct" employees. Indeed, it is uncon-troverted that the production and maintenance workis of a highly routine nature, requiring little or noskill, and Berryman testified, without contradiction,in response to the question,Q. Now how do the leadmen know what is tobe done in their respective departments?A. It's just obvious and routine.In these circumstances, the majority's conclusion thatthe leadmen exercise independent judgment in direct-ing the work of employees is not supported by therecord. Furthermore, the leadman is generally themost experienced employee in his or her department,and it is clear that any authority the leadman exer-cises over other employees is related to his specialskills and experience. It is well established that exer-cise of limited authority in such circumstances doesnot confer supervisory status.'4My colleagues assert, inter alia, that certain state-ments in the employee handbook provide support forthe conclusion that the leadmen are supervisors.However, what my colleagues fail to note is that thatthere is no evidence that any leadman ever resolvedor played any role whatsoever in resolving a griev-ance. Furthermore, there was testimony that the em-ployee handbook was no longer in use at the time ofthe election and that, although at some time prior tothe election the handbook may have been distributedto each new employee, its provisions were not in factobserved. Thus, the assertion that the employee hand-book authorizes leadmen to resolve grievances ismeaningless inasmuch as the record establishes that,at least as to grievances, the Employer did not "go by[that particular] book."The majority, however, finds support for its conclu-sion that the handbook grievance procedure is signif-icant in a statement by Berryman, who testified ondirect examination by the Hearing Officer as follows:" Risdon Manufacturing Company, Inc., 195 NLRB 579. 581 (1972).Q. Well, I'll ask you this, I don't knowwhether it's appropriate or not but it might helpme, do you feel there's any conflict in your testi-mony as to the authority set forth in this Em-ployees Handbook?A. I'd say we'd have to go by the EmployeeHandbook, sir.Q. You have to go by the Handbook?A. Yes, sir.The majority's reliance on this testimony requires areductio ad absurdum response. They contend theleadmen are supervisors because there is a grievanceprocedure which, as noted, contains certain state-ments involving leadmen in the resolution of griev-ances. However, as noted, this procedure has neverbeen invoked. Furthermore, the employee handbook.according to credited testimony, is not followed, but,the majority relies on the hypothetical answer (to anequally hypothetical question) that, if there were aconflict between actual practice and the procedures ofthe handbook that are not observed, then the hand-book would control. How, one might ask, can theignored handbook control over actual practice?The majority also relies on its finding that the em-ployee supervisor ratio would be at least 60 to 2 if theleadmen are not supervisors. However, in view of thehighly routinized nature of the Employer's operationsit is reasonable that one or perhaps two supervisorscould supervise the entire production and mainte-nance functions. Furthermore, the leadmen can leadby example and instruction without, in the process.being elevated to the role or stature of supervisorswithin the meaning of the Act. In these circumstancesa ratio of 2 supervisors to 60 employees cannot beconsidered inordinately low.Nor can I agree with my colleagues that isolatedinstances of discipline "initiated" by leadmen (whichconsisted of reporting certain employee misconductto the plant superintendent) constitute effective rec-ommendation of discipline within the meaning of theAct. The majority relies on these isolated instances ofconduct by leadmen even though the Hearing Officerfound them to be just that-"a few isolated in-stances."The evidence shows, contrary to my colleagues'conclusion of "effective recommendation of disci-pline," that leadmen merely reported to Berrymanviolations of rules by other employees, a functionwhich may be performed by either a supervisor or arank-and-file employee. There is a difference betweenthe "effective recommendation" of discipline and re-porting violations to the plant superintendent. Theformer activity might make the leadmen supervisors,but the latter, which is all that occurred here, wouldnot. Furthermore, there is no evidence that the lead-men ever made recommendations or suggestions to130 FORMCO. INC.Berryman with respect to the nature or quality of thediscipline he imposed. It bears emphasis that Berry-man testified that he independently investigated allinstances of employee misconduct and that the Hear-ing Officer credited his testimony. Thus, what re-mains of the majority's contention that leadmen effec-tively recommended disciplining employees is thatthey exercise the right of any employee to report em-ployee misconduct to management. This right doesnot constitute power "effectively to recommend" dis-cipline as that term is used in the Act.By the same token, the majority's reliance on a fewinstances where leadmen gave other employees per-mission to leave work is misplaced, for it is well set-tled that sporadic or isolated instances of the exerciseof such authority do not establish supervisory status.155Highland Telephone Cooperative, Inc., 192 NLRB 1057, 1058 (1971)Standing alone, each of the findings on which the ma-jority relies-the responsibility of leadmen for routinefunctioning of their departments, the employee hand-book provision, the supervisor to employee ratio, thealleged discipline of employees by leadmen, and occa-sional permission to employees to leave work early-is insufficient to establish that the leadmen are super-visors. Likewise, when considered together, thesefindings do not warrant the conclusion that leadmenare supervisors. However, by their insistence to thecontrary, the majority attempts to make the wholegreater than the sum of its parts.In conclusion, I would adopt the Hearing Officer'sfindings with respect to the leadmen, and find thatthey are production and maintenance employees. Ac-cordingly, I would also find them eligible to vote andwould therefore overrule the challenges to their bal-lots.131